Citation Nr: 1224784	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  03-02 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a back disability, on a direct basis and as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active military duty from August 1966 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2001 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied service connection for bilateral hearing loss and a back disability (on a direct basis and as secondary to service-connected disability), denied a disability rating greater than 10 percent for myositis ossificans of the left thigh, and awarded a 10 percent disability rating for the Pellegrini-Stieda's disease of the left knee.

When the case was before the Board in August 2008, the Board denied service connection for bilateral hearing loss and a back disability (on both a direct and secondary basis), and denied higher ratings for Pellegrini-Stieda and for myositis ossificans of the left thigh.  The Veteran appealed these denials to the United States Court of Appeals for Veterans Claims (Court).  In an April 2010, the Court issued an order granting a Joint Motion for Remand (JMR), thus remanding the issues of entitlement to service connection for bilateral hearing loss and entitlement to service connection for a back disability, and dismissing the increased rating claims.  

In September 2010, the Board remanded the issues of entitlement to service connection for bilateral hearing loss and entitlement to service connection for a back disability.  In a May 2011 rating decision, the RO granted the claim for entitlement to service connection for bilateral hearing loss.  As this is considered a full grant of the benefits sought on appeal with respect to this claim, it is no longer before the Board.  

When the issue of entitlement to service connection for a back disability was last before the Board in September 2011, it was remanded for additional development.  That development having been completed, the case is now back before the Board.


FINDINGS OF FACT

1.  The Veteran's back disorder is not etiologically related to disease or injury incurred or aggravated during his active service.  

2.  Arthritis was not manifested within a year of the Veteran's separation from active service.  

3.  A service-connected disability, including the service-connected Pellegrini-Stieda's disease of the left knee and the service-connected myositis ossificans of the left thigh, secondary to trauma, did not cause or aggravate any current back disability.


CONCLUSIONS OF LAW

1.  The criteria for direct or primary service-connection for a back disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

2.  The criteria for presumptive service-connection for the Veteran's back disability have not been met.  38 U.S.C.A. §§ 1101, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.120, 3.159, 3.307, 3.309 (2011).

3.  The criteria for secondary service-connection for the Veteran's back disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.310(a) (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must inform a claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

The Board notes that in letters dated in March 2001, February 2002, January 2003, January 2006, March 2006, December 2006, September 2006, September 2010, and September 2011, the RO and the Appeals Management Center provided notice to the Veteran regarding what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the Veteran and the types of evidence that will be obtained by VA.  Additionally, the March and December 2006 notice letter informed the Veteran as to disability ratings and effective dates.

Although the notice pursuant to Dingess came after the initial adjudication of the claim, following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the claim in a May 2011 supplemental statement of the case.  As such, there was no prejudice to the Veteran concerning the timing of these notice elements.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim is sufficient to cure a timing defect).  The Board concludes that the duty to notify has been met.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records and VA examination reports, and private medical evidence.  Also of record and considered in connection with the appeal are various written statements submitted by the Veteran and his representative.

The Veteran was afforded VA examinations in January 2001, December 2006, and November 2010.  He was also provided with an addendum VA medical opinion in October 2011.  Concerning this, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board notes that the November 2010 examiner, who also provided the October 2011 addendum medical opinion, reviewed the claims file, performed a physical examination of the Veteran, and the provided medical opinions with supporting rationale.  Therefore, the Board finds that a remand for another opinion is not required as the examiner provided answers to all medical questions posed, to include an etiological explanation for the Veteran's diagnosed back disability.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case. 

With regard to the Veteran's employment records, as noted in the September 2010 remand, the record reflects that even though the records were requested, the Veteran's official personnel folder was never received, and is not currently of record.  The Board notes that the claims file contains one September 2006 letter requesting the Veteran's employment records from one employer and two letters (dated in June and September 2006) requesting his employment records from a second employer.  No response from either employer is of record.  There is, however, a September 2006 letter to the Veteran indicating that the employment records were requested, but no response was received.  The Veteran was requested to obtain these records and to send them to VA.  As such, no further action needs to be taken with regard to the employment records.

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process, identifying pertinent medical evidence and submitting evidence.  Thus, he has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Finally, the Board notes that a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, the Board is satisfied as to compliance with the instructions from its September 2011 remand.  Specifically, the September 2011 Board remand instructed the RO/AMC to return the claims file to the November 2010 VA examiner in order to obtain an addendum opinion regarding whether the Veteran's back disability is aggravated by the service-connected left knee and/or left hip disability.  The Board finds that the RO has complied with the Board's instructions and that the October 2011 VA addendum opinion report substantially complies with the Board's September 2011 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

Governing Laws and Regulations for Service Connection Claims

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez  v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007). 

Some chronic diseases are presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year of the date of separation from service. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic diseases, including arthritis).  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  In Allen v. Brown, 7 Vet. App. 439 (1995), the Court held that when aggravation of a nonservice-connected condition is proximately due to or the result of a service- connected condition, a veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to implement the holding in Allen; however, under the facts of this case the regulatory change does not impact the outcome of the appeal.

Service connection on a secondary basis may not be granted without medical evidence of a current disability and medical evidence of a nexus between the current disability and a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512-514 (1998).

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000);  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54. 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2). 

Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that he is entitled to service connection for a back disability because he injured his back in service at the same time that he injured his left knee and left hip.  In the alternative, he maintains that his service-connected left knee and left hip disabilities have caused him to have an altered gait, which has resulted in his current back problems.  

Service medical records reflect treatment for low back pain in May 1967.  At that time, the Veteran maintained that he had "jarred" his back playing "bumper cars."  A physical examination showed good range of motion of the Veteran's low back.  The November 1968 separation examination report reflects normal examination of the spine and no complaints or findings regarding the Veteran's spine.

A July 1970 VA examination report reveals no complaints, or findings, of a back disability.  

Over 15 years after completing active service, a March 1984 VA examination report noted no complaints regarding back pain under the injuries section.  There were complaints under the musculoskeletal system stating that multiple joints are swollen and tender.  It was also noted that there were some back complaints.  No diagnosis was rendered.  An Agent Orange examination report dated in 1984 also refers to complaints of persistent neck and low back pain.  No diagnosis was rendered.

An August 1989 letter from a private physician indicates that the Veteran was first seen for a work-related low back injury that occurred in November 1987.  X-rays studies revealed degenerative arthritis of the lumbar spine.  After a month or so of conservative treatment the Veteran was still complaining of low back pain.  He was seen again in July 1988 and was given additional conservative treatment.  On February 23, 1989 he returned to work for light duty.  

According to an undated letter, a private physician explained that he had treated the Veteran from December 1987 to January 1988 for lumbar sprain and a possible ruptured lumbar disc.  

Subsequent medical records reflect treatment for, and evaluation of, a back disability variously characterized as subacute myositis lumbar syndrome, degenerative disc disease at L4-S1 with mild impingement of the right S1 nerve root at L5-S1, a herniated nucleus pulposis at L3-L4 and L4-L5, lumbago, lumbar spondylosis, lumbar stenosis, degenerative joint disease, lumbosacral radiculopathy, and chronic low back pain.  Since 1988, the Veteran had undergone multiple surgical procedures on his back, including an L4-L5 laminectomy, an L3 laminectomy, and bilateral foraminectomy.

A January 2001 VA examination report notes that the Veteran was examined and found to have chronic lumbar syndrome.  The examiner opined, without having access to any medical records, that, given the history of the Veteran's on-the-job injury in 1987 followed by back surgery in 1988, it is more likely than not that the back problems are related to the work-related injury.  

An October 2001 VA outpatient treatment record reflects the Veteran's complaints of low back pain since a mid-1980s injury for which he had surgery in 1988.  

In a May 2003 letter, a private physician explained that, while the significant degenerative changes in the Veteran's knees and the myositis ossificans in the adductor region of his thigh were probably not a direct cause of his back pain, these conditions "will certainly aggravate his existing back problems."  In support of this conclusion, the doctor referenced the Veteran's altered gait resulting from his leg problems.  The private physician opined that the degenerative disc disease of the Veteran's lower four lumbar levels as well as the foraminal stenosis with a lateral recess stenosis at his L4-L5 level were "more of a degenerative process."  

A December 2006 VA examination report notes that the examiner reviewed the Veteran's claims folder prior to the examination.  In the evaluation report, the examiner noted the Veteran's mid-1980s on-the-job injury to his low back (which resulted in the Veteran's receipt of worker's compensation benefits) and also referenced the private physician's May 2003 opinion.

Following a complete review of the claims folder and a physical examination of the Veteran's spine, the December 2006 VA examiner diagnosed an on-the-job lifting injury resulting in chronic lumbar syndrome and spinal stenosis.  X-ray studies of the Veteran's lumbosacral spine reflected spondylosis.  The examiner specifically concluded that the Veteran's back disorder "is due to his on-the-job injury."  The examiner stated that it would be mere speculation to conclude that the Veteran's back disorder "has worsened as a direct and proximate result of his service-connected left lower extremity condition."  In so noting, the examiner explained that the Veteran described pain with weight bearing and at rest.  As such, the examiner found that it was likely that the Veteran's "back would be problematic with weight bearing even if he had no problems with his left leg or knee."

In November 2011 the Veteran underwent another VA examination.  The report of that examination reflects that the examiner reviewed the Veteran's claims file in its entirety.  The examiner pointed out that there was an injury to the left thigh and left knee in Vietnam.  There is also evidence that the Veteran was treated for low back pain in May 1967 due to a jarring type injury with bumper cars.  At the examination, there was a good range of motion of the back.  The separation examination notes no spinal problems and normal spinal examination.  The examiner further noted that the Veteran had ongoing back pain but was able to work as a nursing assistant from 1969 to 1984.  In 1984 he was transferred to the postal service, and he only worked there for three weeks.  He could not do the occupation because of his back and knee.  He stated that prior to that transfer, he injured his lower back again.  Specifically, he stated that he stepped in a hole while transporting a patient.  He was treated conservatively with physical therapy.  He eventually went to work at Keesler Air Force Base from 1984 to 1990.  It was during this employment that he injured his low back while lifting four one-gallon jugs of water.  He twisted, felt a pop in his lower back, and had immediate burning type pain radiating down his left leg to his left calf.  He stated that he had difficulty with walking and bending after this.  He was initially treated conservatively and eventually underwent a laminectomy in 1988.  His symptoms worsened after the surgery.  He stated that he was incarcerated from 1991 to 2000 and did not have any care for his back and did not have any other injuries to his back during this time.  Thereafter, he underwent another back surgery.  

After examination and diagnostic testing, the examiner's assessment was degenerative disc disease of the lumbar spine without objective findings of radiculopathy, status post lumbar surgery times two.  The examiner opined that it is less likely than not that the current back problems are caused by or a result of active military service.  The examiner also opined that it is less likely as not that the left knee and left thigh conditions, despite statements from other physicians, caused or aggravated the current back condition.  He explained that degenerative disc disease is a primary disease process, and as such, it is not caused by or secondary to any other disease process in the body.  

The examiner reasoned that the 1987 lifting injury while working was accompanied by instantaneous low back pain with radiation of the pain down the left leg.  Such radicular symptoms are consistent with a herniated disk.  Disc disease was shown on a radiography from October 10, 1989.  There was no evidence of significant chronicity or continuity of care from 1968 until the late 1980s, and there was no evidence of significant back disability within one year of active duty.  The incident in service causing back pain was a self-limited process that resolved without significant residuals.  The Veteran obviously had an acute injury precipitated by lifting many years after leaving active service.  

The November 2010 VA examiner provided an addendum opinion report in October 2011.  That report reflects that it is less likely than not that the Veteran's degenerative disc disease of the lumbar spine worsened beyond natural progression due to the service-connected left knee and hip disability.  The examiner reasoned that degenerative disc disease is a primary disease process that can develop without being secondary to any other injury or disease process in the body.  The examiner opined that the Veteran's back complaints are consistent with natural aging and the non-service-connected post-service lifting injury.  The examiner specifically mentioned that the Veteran injured his left knee and thigh in service, but there were no associated back complaints.  He did have one episode of acute low back pain in May 1967 after playing bumper cars.  He was treated conservatively without significant residuals.  This was not related to the left knee or left hip complaints.  There were no further back complaints noted and no back complaints noted at discharge.  

After reviewing the evidence of record, the Board finds that service connection for a back disability is not warranted on either a direct or secondary basis.  With regard to the claim on a direct basis, the Board notes that although there is evidence of in-service complaints of low back pain due to a jarring injury involving bumper cars, the evidence suggests that this was an acute injury which resolved without residuals.  Notably, there are no further records of complaints or treatment during service and the separation examination shows no evidence of complaints or findings with respect to the Veteran's back.  In fact, at the separation examination, spinal examination was normal.  Moreover, a 1970 VA examination, conducted shortly after service, reflects absolutely no complaints or findings with respect to the Veteran's back.  The VA examination was performed pursuant to claims for service connection that the Veteran had earlier filed.  These service connection claims did not include any mention of a back problem or back complaints whatsoever.  As such, there is no evidence of a chronic back disability in service or in the one year period following the Veteran's discharge from service.

Additionally, the post-service medical evidence of record weighs against the claim.  The November 2010 VA examiner opined that it is less likely than not that the current back problems are caused by or a result of military service, to include the jarring back injury incurred in May 1967.  The examiner reasoned that the in-service back injury was a self-limited process and it healed on its own without residuals.  This is evidenced by the lack of complaints thereafter and the Veteran's ability to successfully work as a nurse until 1984.  Furthermore, the 1987 lifting injury at work appears to have been a herniated disk, for which the multiple surgeries were done.  The examiner opined that the Veteran "obviously had an acute injury precipitated by lifting many years after leaving active service."  There is no medical opinion in favor of claim on a direct basis. 

As noted previously, the first evidence of a diagnosed back disability in the post-service medical records, is from 1987, when the Veteran was seen by a private physician because he suffered a work related back injury due to lifting in November 1987.  At this time he did not mention that he had previously injured his back during service or that there were any ongoing symptoms since the in-service back complaints.  Instead, the Veteran underwent various surgeries for his back since 1987.  The Board recognizes that there were complaints of back pain in 1984; however, the November 2010 VA examination report documents the Veteran's recollections that he injured his back as a nurse while transporting a patient.  Moreover, the medical evidence dated in 1984 documenting the back pain complaints does not contain any diagnosis of a back disability at that time, nor does it contain any reference to any in-service injury.  Finally, in October 2001, the Veteran indicated to a VA health care practitioner that he had back pain stemming from a work-related injury that occurred in 1987.  The Board finds this statement to be very credible, as it was not made in conjunction with a claim for any kind of compensation benefits.

Although the Veteran asserts that his back disability is related to service, his assertions are outweighed by the November 2010/October 2011 VA examiner's medical opinion.  In this regard, the Veteran is competent to give evidence about what he experienced; for example, he is competent to report that he experiences certain symptoms regarding his back.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  The Veteran is not competent to give evidence about the etiology of his current back disability.  Competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 (2004).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  Thus, while the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994).

The Board finds that the evidence of record suggests that the Veteran has current diagnosis of a back disability.  It also shows that he complained of back pain during service.  However, it does not document any chronic back disability in service, any ongoing complaints since service, or any complaints at all in the year after discharge from service.  The only evidence suggesting an etiological link between the current back disability and service is the Veteran's claim for service connection.  Accordingly, the Board finds that the competent evidence of record fails to establish that the Veteran's back disability is a result of his service.  

With regard to the claim on a secondary basis, the Board notes that there is a May 2003 private medical opinion in favor of the claim,  Specifically, the May 2003 private physician opined that the Veteran's service-connected left lower extremity disabilities have aggravated his back condition.  Unfortunately, this private physician did not provide an adequate rationale for the opinion given.  Importantly, the examiner did not address the post-service medical records noting the on-the-job injury to the Veteran's back in the 1980s.  Moreover, this private doctor did not address the Veteran's complaints of back pain both upon weight bearing and at rest (as the December 2006 VA examiner had elicited from the Veteran and considered in rendering medical opinions).  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale" to support his or her opinion). See also Black v. Brown, 5 Vet. App. 177, 180 (1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993); Reonal v. Brown, 5 Vet. App. 458, 460 (1993) (medical opinions have no probative value when they are based on an inaccurate factual predicate, such as the veteran's self-reported and inaccurate history).

The Board finds that the November 2010/October 2011 VA examiner's opinion is more probative.  The October 2011 report specifically states that the current back disability was not worsened beyond its normal progression as a result of the service-connected left knee and/or left hip disability, reasoning that the current diagnosis of degenerative disc disease is a primary disease process and therefore, it is not caused by or secondary to any other disease process in the body.  Moreover, the examiner indicated that the Veteran's degenerative disc disease of the lumbar spine is more likely age-related or caused by the November 1987 lifting injury when the Veteran tried to lift four one-gallon bottles of water.  Thus, the Board finds that the examiner discussed all pertinent evidence and provided an adequate rationale. 

Significantly, a clear preponderance of the competent evidence of record supports the conclusion that the Veteran's current back disability is associated with his post-service on-the-job injury to his back, or the aging process, rather than his active military duty or his service-connected left knee and left hip disabilities.  The preponderance of the evidence is, therefore, against the Veteran's claim for service connection for a back disability, and the reasonable doubt doctrine is not for application.  38 U.S.C.A. § 5107, and 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  


ORDER

Service connection for a back disability, on both a direct and secondary basis, is denied.



____________________________________________
C. R. OLSON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


